DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      MEREDITH J. QUINTANA,
                            Appellant,

                                     v.

                         MARK D. QUINTANA,
                             Appellee.

                              No. 4D19-1551

                               [July 2, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502004DR003527.

  Sommer C. Horton of the Horton Law Group, P.A., Boca Raton, for
appellant.

  Nancy A. Hass of Nancy A. Hass, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.